Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Monitoring device including an emitter emitting electromagnetic radiation and a detector positioned to receive the radiation to determine one or more rolling average  flow rates.
Claim Objections
Claims 2-6 and 10-17 are objected to because of the following informalities: Claims 2 and 10, the phrase, “further wherein” needs to be corrected or simplified. Claims 6 and 15, “the store” should be changed to --the stored-- and the phrase, “a predetermined time” should be changed to --a predetermined period of time-- to be consistent with claim 7 limitation. Claims 11-14, “the first flow rate” (claims 11-13) and “the second flow rate” (claims 12-14) lack antecedent basis. Claims 16 and 17, the preamble should be changed to “The monitoring system”  consistent with claim 15 from which it depends on. Also, in claim 15, “the use interface” and “the processor device” lacks antecedent basis and in claim 16, “the processor device” lacks antecedent basis. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 8 and 9 is allowed.
Claims 2-7 and 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hungerford et al. (2019/0175819) teach a infusion system including a flow meter system that includes a drip chamber and a light emitter and detector and a microprocessor that generates volume of drop of fluid based on one or more images of the drop of the fluid.

This application is in condition for allowance except for the following formal matters: 
The specification and claim objections listed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/25/2022